Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143001                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  ARTHUR LAUDERDALE,
           Plaintiff,
                                                           SC: 143001
  v                                                        AGC: 0179/08
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ____________________________________


        On order of the Chief Justice, it appearing that the Attorney Grievance
  Commission has re-opened the investigative file which is the subject of the complaint, the
  complaint for superintending control is DISMISSED as moot.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2011                       _________________________________________
                                                                               Clerk